Citation Nr: 1828881	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  11-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for nasal septum deviation with spurring of the septum.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for bilateral equinus deformity.  

4.  Entitlement to service connection for bilateral exostosis with contracture of the gastrocnemius muscles.  

5.  Entitlement to an increased initial disability rating in excess of 10 percent prior to June 25, 2009 and in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS), and panic disorder without agoraphobia.  

6.  Entitlement to an increased disability rating in excess of 10 percent for residual left knee injury trauma degenerative joint disease with painful and limited motion. 

7.  Entitlement to an increased disability rating in excess of 10 percent for residual left knee injury medial meniscal tear with instability. 

8.  Entitlement to an increased disability rating in excess of 10 percent for calcaneal spurs and degenerative joint disease right foot. 

9.  Entitlement to an increased disability rating in excess of 10 percent for calcaneal spurs and degenerative joint disease left foot. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

11.  Entitlement to an effective date prior to July 13, 2009, for the award of service connection for right Achilles tendonitis (previously adjudicated as bilateral Achillis tendinopathy).

12.  Entitlement to an effective date prior to July 13, 2009, for the award of service connection for left Achilles tendonitis (previously adjudicated as bilateral Achillis tendinopathy).

13.  Entitlement to additional compensation benefits for a dependent child.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from August 1996 to August 2005. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2015.  A transcript of the hearing has been associated with the claims file.  

The Board granted a 50 percent disability rating for PTSD in an October 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued a memorandum decision in February 2017.  The Court's decision vacated that part of the Board decision and remanded the matter for readjudication.  The Veteran abandoned the remaining issues decided in the Board's October 2015 decision.  To the extent the RO has since recertified those issues to the Board in August 2016, the Veteran's abandonment of those issues at the Court means that they are no longer on appeal before the Board.  See Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014).

In the October 2015 decision, the Board also remanded the issues involving service connection for deviated septum and GERD and the issues involving increased ratings for the feet and knees.  Those issues were not subject to the Court's remand, but have since been re-certified to the Board.

In March 2016, the Board sent a letter to the Veteran acknowledging that it had received his request to withdraw his prior, October 2015 Motion for Reconsideration.  

In February 2016, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of entitlement to an effective date earlier than July 18, 2007, for the award of service connection for lumbosacral strain (claimed as low back strain).  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in February 2016, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

In October 2015 and May 2016, the RO issued rating decisions addressing issues involving entitlement to earlier effective dates and increased rating for pes planus.  The Veteran filed a notice of disagreement (NOD) in May 2016, but not on a VA Form 21-0958, Notice of Disagreement.  Because the form was not filed, the issues are not placed in appellate status.  See 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Following the last adjudication of the case by the RO, additional pertinent evidence was added to the claims file.  The Veteran waived initial RO jurisdiction of this evidence in March 2018.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

A misfiled document was discovered by the Board in this Veteran's claims file.  The misfiled record consisted of an email and response from the RO to a Marine Corps research center.  This misfiled record appears to have been mistakenly included in this Veteran's file, but does not appear to have had any impact in the instant appeal.  Accordingly, the Board removed this record in 4/9/2018 for association with the correct Veteran's claims file.

The issues of (1) service connection for nasal septum deviation with spurring of the septum; (2) service connection for bilateral equinus deformity; (3) service connection for bilateral exostosis with contracture of the gastrocnemius muscles; (4) an increased rating for residual left knee injury trauma degenerative joint disease with painful and limited motion; (5) an increased rating for residual left knee injury medial meniscal tear with instability; (6) an increased rating for calcaneal spurs and degenerative joint disease right foot; (7) an increased rating for calcaneal spurs and degenerative joint disease left foot; (8) TDIU; and (9) entitlement to additional compensation benefits for a dependent child are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD is secondary to his service-connected diabetes mellitus, type II.  

2.  Prior to May 2009, the Veteran PTSD disability resulted in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, and chronic sleep impairment.  

3.  Beginning in May 2009, the Veteran's PTSD resulted in an occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

4.  Beginning in June 2009, the Veteran's PTSD resulted in an occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to establish and maintain effective relationships.

5.  The Veteran filed an original claim of service connection for a foot disorder in September 2005, which, when liberally and broadly construed in light of a November 2007 statement, included Achilles tendonitis, and that claim remained pending until granted by the Board in October 2015.


CONCLUSIONS OF LAW

1.  A GERD condition is secondary to a service-connected disability.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for the assignment of an initial 30 percent disability rating prior to May 2009; a 50 percent rating beginning May 2009; and a 70 percent rating from June 2012 are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 (2017). 

3.  The criteria for assignment of an earlier effective date of August 7, 2005, for the award of service connection for right Achilles tendonitis, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2017).

4.  The criteria for assignment of an earlier effective date of August 7, 2005, for the award of service connection for left Achilles tendonitis, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran is seeking service connection for GERD.  He maintains that the condition first started during service or is secondary to a service-connected disability.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

In this case, the Board finds that service connection on a secondary basis is warranted for GERD.  

There is no material dispute that the Veteran is diagnosed with GERD.  A VA examiner in February 2016 confirmed the diagnosis.  The February 2016 VA examiner also identified the risk factors for GERD, which included diabetes mellitus, type II.  The Veteran is currently service-connected for diabetes mellitus, type II, and the VA examiner did not indicate that any of the Veteran's potential risk factors for GERD were more or less likely to be the cause.  As such, the evidence is in equipoise in showing that his GERD is at least as likely as not secondary to his service-connected diabetes mellitus, type II. 

The evidence is not in equipoise in showing a direct relationship to service.  The Veteran maintains that he had symptoms of GERD during service.  His statements are not competent as shown by two conflicting statements.  

In a May 2016 statement, he wrote that he had sought treatment during service for coughing up yellowish-greenish mucus and vomiting phlegm every morning.  He thought it was a sinus condition, and "the medical folks" stated that it was his sinuses.  

Conversely, the Veteran wrote in a November 2014 VA Form 9 that he had sinus symptoms since service, which due to lack of knowledge, he thought the greenish-yellowish mucus that he coughed up every day was acid reflex.  

These two statements show that the Veteran attributed his symptoms during service to both GERD and his (currently service-connected) sinus disability.  This indicates that he is not competent to determine that his symptoms during service were attributable to GERD.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical expertise is required to relate the Veteran's present arthritis etiologically to his post-service symptoms).  This question is not otherwise one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology, including his service-connected sinus symptoms; and the medical significance of these factors in the context of his current GERD condition.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

To this extent, a VA examiner in February 2016 considered the evidence, but found that a relationship to service was less likely than not.  

Accordingly, a direct relationship to service is not established.  

Nonetheless, in light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the secondary nexus requirement.  Accordingly, the claim is granted on a secondary basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

II.  Increased Rating

The Veteran is seeking a higher initial rating for PTSD with depressive disorder, NOS, and panic disorder without agoraphobia (herein after "PTSD").  The appeal period now before the Board begins in June 2007, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 10 percent rating prior to June 2009, and a 50 percent rating beginning from that date.  

This issue was previously before the Board in October 2015.  The Board granted a 50 percent rating from June 25, 2009.  This decision was based on the Veteran's Board hearing testimony indicating that he was satisfied with the 10 percent rating prior to June 25, 2009, and would be satisfied if the Board granted a 50 percent rating since that date.  See Board Hr'g Tr. 18.  

The Veteran appealed the Board's decision to the Court, which found that the Board had not fully explained the law regarding limiting an appeal.  The Court remanded to the Board to clarify the extent of the Veteran's appeal after fully informing him of all relevant law.  

Upon return from the Court, the Board sent him a letter in January 2018 informing him of the law and implications of limiting an appeal.  The Board also asked if the Veteran intended to limit his appeal to consideration of a 50 percent rating for PTSD effective from June 25, 2009.  The Veteran responded later in January 2018 by informing the Board that he did not wish to limit his appeal.

On this basis, the Board will proceed by considering assignment of an initial rating higher than 10 percent prior to June 2009 and higher than 50 percent therefrom.   

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis."  See 80 Fed. Reg. 14308 (March 19, 2015); 79 Fed. Reg. 149, 45094.  (The final rule made no change to the symptomatology set forth at any of the disability levels in the General Rating Formula for Mental Disorders.)  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14308.  Here, the RO certified the Veteran's appeal to the Board in October 2014.  Therefore the appeal is governed by DSM 5.  

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

B.  Discussion
  
After further review of the evidence, the Board finds that an initial 30 percent rating, but not higher, is warranted from June 2007 until May 2009.  The Board also finds that a 50 percent rating is warranted from May 2009.  Finally, a 70 percent rating is assignable from June 2012.  

Prior to May 2009

Prior to May 2009, a 30 percent rating is assignable.  

Beginning with a June 2007 VA Psychiatry consultation, the Veteran complained of a sleep impairment.  

At the June 2007 consultation, he denied prolonged episodes of depression.  However, he repeatedly endorsed depressive symptoms beginning with a May 2009 depression screening.  By June 2009, he endorsed depressive symptoms "nearly every day" on a depression screening.  

With regard to anxiety, the Veteran voiced complaints of ongoing anxiety at VA in October 2008 and March 2009.  

With regard to memory, a coworker wrote in an April 2009 statement that the Veteran's PTSD had affected his memory.  He also indicated that the Veteran's wife had said the Veteran was becoming more forgetful. 

There are not direct references to suspiciousness or panic attacks (weekly or less often).  However, the evidence indicates that the symptoms present caused an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

For instance, the Veteran complained of "job stress" in October 2008.  He complained in March 2009 that he was having a hard time focusing at work due to his sleep impairment and anxiety.  His coworker wrote in the April 2009 statement that the Veteran always appeared tired in the morning due to having gotten limited sleep.  At an April 2009 VA Vocational Rehabilitation evaluation, it was found that the Veteran had been experiencing a partial limitation when involved in most work activities under most work conditions.  

Accordingly, the Board finds that an initial 30 percent rating is warranted.  A higher rating is not warranted.  

During this time, he repeatedly complained of irritability, such as in October 2008.  His coworker in the April 2009 statement and his wife in an April 2009 statement also described irritability.  The coworker wrote in the April 2009 statement that the Veteran "would fly into a fit of rage" when confronted about talking to himself.  A May 2009 VA examiner found that the Veteran's irritability and mild impatience represented inappropriate behavior.  Despite this evidence of irritability, there is no indication of periods of violence.  

The next higher-level symptoms are otherwise absent.  For instance, he had a blunted affect in June 2007, a constricted affect in May 2009 and June 2009, but not a flattened affect. His speech was repeatedly found to be normal.  He denied panic attacks in May 2009.  There is no indication of difficulty in understanding complex commands or impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).

Thus, an initial 30 percent rating, but no higher is for assignment.   

Beginning May 2009

Beginning May 2009, the Board finds that a 50 percent rating is warranted.  As the Court pointed out in its memorandum decision, he had disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.  For instance, at a May 2009 VA Psychiatry consultation, he reported that he tried to go to some family gatherings, but was not too motivated.  This evidence is consistent with a disturbance of motivation.  

Also important, the 50 percent rating was assigned based on the results of a July 2009 VA examination.  That VA examination indicates that the Veteran had given an "overly optimistic picture" of his symptoms at the earlier, May 2009 VA examination.  According to the July 2009 VA examiner, the Veteran's condition was more severe than presented during the May 2009 VA examination.  

The Court's memorandum decision also pointed out that the Veteran had irritability prior to June 2009.  As indicated, this included his coworkers observation in April 2009 that the Veteran would "fly into a fit of rage" when confronted about talking to himself.  His wife in April 2009 similarly wrote that his children would "spend time staying out of his way and they want to know why he is yelling or cranky every day."  Neither the coworker nor his wife indicated that the Veteran became violent.  

At the July 2009 VA examination, the Veteran reported being charged with simple battery two days prior.  At a February 2010 VA consultation, he indicated that this was a verbal altercation.  At a February 2012 VA examination, he explained that this incident had involved an altercation with a tow truck driver who used a racial insult; the Veteran was arrested for battery/assault, but all charges were dismissed.  

Despite his ongoing irritability and one verbal altercation, which resulted in an arrest, there is no indication of periods of violence.  During treatment in March 2010, he specifically stated that he had difficulty with anger and irritability but not acting out.  Thus, this evidence is not consistent with the 70 percent disability level.  

With regard to near-continuous depression, several depression screenings indicated symptoms nearly every day.  In March 2010, he complained of panic attacks twice per week.  And he complained at VA in June 2009 that he had "periods of great sadness/depression."  In her April 2009 statement, his wife wrote that he was moody all the time, and that they no longer had friends and their outings were minimal.  During the May 2009 VA  examination, she also reported that they rarely spent time socializing anymore. The Veteran reported at a September 2010 DRO hearing that he did not have any friends as he did not want to be bothered with people.  

Despite these indications of higher level symptoms, a separate depression screening in August 2009 was negative.  At VA Psychiatry in September 2009, the Veteran reported that his medication helped with his anger and irritability and his mood had improved.  And in January 2010 and February 2010, he reported "multiple support systems," including other soldiers and his minister, to help him with his problems.  Finally, he continued going to work during this time.  He reported in March 2010 that he had a "lot of stuff going on at work" and remained to himself because he was unable to trust others.  But, there is no indication that this caused a deficiency in his work.  The February 2012 VA examiner found that his symptoms caused only an occasional decrease in work efficiency.  

Thus, it cannot be found that he had depression affecting the ability to function independently, appropriately and effectively or that he had an inability to establish and maintain effective relationships.  

Finally, the July 2009 VA examiner found an impact on his mood due to distractibility, but no deficit in judgment.  He was also shown to have intrusive thoughts during this period, such as in March 2010, but fair judgment.  

Accordingly, he demonstrated deficiencies in thinking and mood, but not work, family relations, or judgment.  Consequently, a 50 percent rating, but not higher is warranted.  

June 2012

Beginning in June 2012, the Board finds that a 70 percent rating is warranted.  

From that time, it is factually ascertainable that the Veteran's symptoms had risen to a higher level such as to directly cause difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to establish and maintain effective relationships.

Specifically, a June 2012 VA Social Work note shows that the Veteran was doing "not so good" at work due to being "very stressed."  He felt like he needed some time (a week, he stated) away from that environment, so he would not "snap" as he put it. He said he had put his request in for sick leave and was denied, so he came to get a doctor's excuse.  He said currently his "mind is not right." He acknowledged that he was utilizing supports available to him through his wife and his pastor as well as a "psychologist friend" and church and his VA resources.  

On a VA Psychiatry evaluation that same day, it was noted that the Veteran was working full time at the same job for the past 5 years, but was having workplace conflict with his supervisor.  He asked for a letter of support to take one week of medical leave off from work stating that "I don't want to get arrested for violence at work."  He also complained that he had severe depression symptoms for the past two weeks.  He had no homicidal thoughts, but was having aggressive thoughts towards supervisor.

By July 2012, the Veteran reported that he was in the process of changing to a new department and new supervisor at work, which he felt may be less stressful.  

One year later, in July 2013, the Veteran reported that he was medically retired since the month prior.  At VA Psychiatry one month later, in August 2013, he stated that his reason for not working was his panic attacks  when he got stressed out; he had had to work in a small cubicle room and he got extremely anxious, started sweating, his chest became tight, and he became breathless.  

Nearly two years later, in May 2015, the Veteran presented to treatment at VA wearing a work identification badge, and he was noted to be employed.  However, on follow-up in April 2016, he again reported having stopped working.  It is not clear if he returned to work for a short period of time around May 2015, or whether the provider in May 2015 misidentified his identification badge.  

Overall, this evidence tends to show that his symptoms starting in June 2012 were causing a deficiency in work.  Together with the earlier and ongoing evidence of deficiencies in thinking and mood, the Board finds that this is consistent with the 70 percent disability level.  

The next higher disability level, 100 percent is not shown as the symptoms at that level were absent and there was not a total social impairment.  This evidence includes ongoing VA medical records.  

During this time period, his wife reported in February 2016 that the Veteran had problems with short term memory.  The Veteran stated it was difficult for him to remember events from 2-3 days ago.  This does not indicate a memory loss for names of close relatives, own occupation, or own name.  

The only other indication of higher-level symptoms appears in an April 2016 Nursing assessment, which indicates positive homicidal ideation.  The Veteran declined to give any details.  This does not indicate, nor is there any other indication, of a persistent danger of hurting self or others.  

The Veteran also maintained relationships with his family.  In June 2014, he reported riding his bike with his pastor.  Most recently, in June 2017, he reported walking with his grandchildren for exercise.  He also stated having just joined a gym with his wife. He stated that he used to go with his pastor.  

Thus, overall, the evidence supports assignment of a 70 percent rating from June 2012, but not a higher disability rating since then.  

In conclusion, when reconciling the various medical reports into a consistent picture, it is found that the Veteran's disability picture is most consistent with an initial 30 percent rating prior to May 2009, a 50 percent rating beginning May 2009; and a 70 percent rating since June 2012.  Aside from these staged ratings, no higher or earlier increased disability ratings are warranted.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  This is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than June 2007, which is the effective date for the award of service connection in this case.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.

III.  Earlier Effective Date

The Board granted service connection for Achilles tendonitis in its October 2015 decision.  The Board found that the evidence, including the Veteran's STRs and hearing testimony, showed that the condition first arose during service.  In an October 2015 rating decision, the RO implemented the Board's grant.  The RO assigned an effective date from July 13, 2009.  The RO stated that "[t]he effective date is based on the date your claim was received, while continuously prosecuted under appeal."

The Veteran contends that an earlier effective date is warranted for the grant of service connection for right and left Achilles tendonitis.  As he wrote in a May 2016 statement, he contends that he filed a claim for this condition prior to separating from service.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36   (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing; the right to initiate an appeal by filing a Notice of Disagreement (NOD) which will entitle the individual to a Statement of the Case (SOC) for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected.  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 C.F.R. § 3.103(f). 

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012); Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  A timely filed NOD places the issue(s) into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Also, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431, (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

In this case, the Board finds that an earlier effective is warranted.  The Veteran filed an original claim of service connection in September 2005, which remained unadjudicated until granted by the Board in October 2015.  

Date of Claim

The Veteran filed an original claim of service connection in September 2005.  He identified bilateral lower extremity peripheral neuropathy (feet).  

He then filed a claim of service connection in October 2005.  He requested service connection for multiple disabilities, including "heel of feet - pain."  The RO issued a rating decision in February 2006 granting service connection for peripheral neuropathy of the bilateral lower extremities (numbness).  The Veteran did not appeal that determination.  

He submitted a statement in November 2007, which he identified as an NOD to the February 2006 rating decision.  He asked for an extension of time to file an NOD.  He also stated that a decision was not made on multiple disabilities, including "heel of feet-pain."  He requested that multiple "items be acted on," including evidence showing a diagnosis of Achilles tendonitis and possible heel spurs.  He cited specific evidence of such and submitted copies of his STRs showing treatment for Achilles tendonitis.   

In support of his current appeal, the Veteran argued in May 2016 that his October 2005 claim should have been construed broadly to include any foot condition involving pain, to including Achilles tendonitis.  The Board tends to agree.  

The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The factors to consider are the Veteran's description of his claim; the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Brokowski, 23 Vet. App. at 86-87; see also DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran's October 2005 claim identified a body part, his feet and heels, and the disabling symptom, pain.  The February 2006 rating decision adjudicated the earlier claim of peripheral neuropathy involving numbness, but it did not address the heels or pain.  It would not have been clear to a reasonable person that the pending claim of service connection for painful feet/heels had been denied.  See, e.g., Cogburn v. McDonald, 809 F.3d 1232, 1235 (Fed. Cir. 2016).  Nor did he recognize it as such.  His November 2007 statement identified his October 2005 claim for foot pain as not having been acted on.  

This is consequential for two reasons.  First, it means that the October 2005 claim of service connection for foot/heel pain remained pending when he submitted the November 2007 statement.  Second, it means that the November 2007 statement and the submitted evidence should be understood as informing the intended scope of the October 2005 claim.  Overall, therefore, the Board finds that the October 2005 claim was intended to broadly include Achilles tendonitis.  

In February 2008, several months after he filed the November 2007 statement, he submitted a second statement withdrawing the November 2007 NOD.  He stated that "I request that VA reopen/reexamine my claims for the following conditions:  . . . heel of feet (Achilles tendonitis and possible heel spurs)[.]"  He noted that he had claimed the condition on his original claim in 2005, but a decision had never been made. 

The Board finds that this February 2008 statement did not terminate the pending claim of service connection for the feet.  First, that claim was not subject to the November 2007 NOD as it had not been previously decided.  Second, the Veteran's February 2008 statement specified that he was withdrawing the NOD, but not the pending claims.  The Veteran asked for the claims to be reopened or reexamined.  This does not explicitly and unambiguously withdraw the claim.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  Accordingly, the original claim remained pending.  

Approximately three months later, in May 2008, the RO issued a rating decision granting service connection for "foot conditions to include calcaneal spurs and degenerative joint disease."  The RO cited evidence showing "that you use orthotic show inserts to assist you in walking due to heel spurs and [A]chilles tendonitis."  The RO assigned an initial 10 percent rating effective August 7, 2005.  

The Board finds that this rating decision implicitly found that the Veteran's Achilles tendonitis was a component of the service-connected bilateral foot disability.  It listed Achilles tendonitis as a diagnosis, but did not grant a separate rating for that condition.  The RO characterized the service-connected disability as "foot conditions to include calcaneal spurs and degenerative joint disease."  

This phrasing was nonexclusive and could have been understood to include Achilles tendonitis.  However, the Veteran had specifically identified Achilles tendonitis as a separate diagnosis for which he was seeking service connection.  Thus, it would not have been clear to a reasonable person that the Achilles tendonitis claim was granted (or denied).  See Cogburn, 809 F.3d at 1235.  

Moreover, the Board's prior decision in October 2015 granted service connection for Achilles tendonitis.  The Board at that time viewed the claim as a separate claim of service connection.  The Board provided no indication that the condition was already a service-connected disability included within the scope of the service-connected "foot conditions to include calcaneal spurs and degenerative joint disease."  

Thus, Achilles tendonitis was cited in the May 2008 rating decision, but it was not explicitly or implicitly granted in the May 2008 rating decision. 

The Veteran filed an NOD in June 2008 asking for a separate 10 percent rating for each foot.  He filed a similar statement in September 2008 asking for a separate rating for each foot.  He did not mention Achilles tendonitis in either statement.  In response, the RO issued a second rating decision, in March 2009, granting separate 10 percent ratings for each foot effective August 7, 2005.  

Four months later, in July 2009, the Veteran filed a statement requesting to "reopen/reevaluate my claim"; he stated that he "would like a new evaluation/reevaluation for the following: . . . Foot conditions to include . . . Achilles tendinopathy (bilateral)."  This claim represents the current effective date.  However, as the claim had been pending since September 2005, the July 2009 claim was not a new claim at that time.  

As such, the Board finds that the September 2005 claim remained pending until granted by the Board in October 2015.  

Entitlement Arose

There is no material dispute that service connection arose by the time of his September 2005 claim.  As the Board discussed in its October 2015 decision, the Veteran was treated for the condition during service, and his symptoms continued thereafter.  The diagnosis was confirmed by a June 2009 VA examination.  As such, entitlement to service connection for Achilles tendonitis had arisen by the time of his September 2005 claim.  

To summarize, the Veteran filed an original claim of service connection in September 2005.  That claim, when liberally and broadly construed in light of a November 2007 statement, included Achilles tendonitis.  That claim remained pending until granted by the Board in October 2015.  As the September 2005 claim was filed within one year of the Veteran's August 2005 separation from service, an effective date of August 7, 2005, is warranted.  See 38 C.F.R. § 3.400(b)(2)(i).   


ORDER

Service connection for GERD is granted.  

An initial compensable 30 rating prior to May 2009, a 50 percent rating beginning in May 2009, and a 70 percent rating beginning June 2012, for PTSD are granted.  

An earlier effective date of August 7, 2005, for the award of service connection for right Achilles tendonitis, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of August 7, 2005, for the award of service connection for left Achilles tendonitis, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board has conducted a preliminary review of the following issues, but finds that further evidentiary development is warranted before a final decision may be reached:  (1) service connection for nasal septum deviation with spurring of the septum; (2) service connection for bilateral equinus deformity; (3) service connection for bilateral exostosis with contracture of the gastrocnemius muscles; (4) an increased rating for residual left knee injury trauma degenerative joint disease with painful and limited motion; (5) an increased rating for residual left knee injury medial meniscal tear with instability; (6) an increased rating for calcaneal spurs and degenerative joint disease right foot; (7) an increased rating for calcaneal spurs and degenerative joint disease left foot; (8) TDIU; and (9) entitlement to additional compensation benefits for a dependent child.

Dependent Child

Taking the last issue first, the Board finds that the claim of entitlement to additional compensation benefits for a dependent child must be remanded for issuance of an SOC.  The claim was denied in July 2016 and October 2016 decisions.  The Veteran filed a 

VA Form 21-0958, Notice of Disagreement (NOD), in December 2016.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Deviated Septum

The claim of service connection for a deviated septum must be remanded as there was not substantial compliance with the Board's prior remand directives.  The Board's October 2015 remand directed the RO to arrange for a VA examination, which was conducted upon remand in February 2016.  

As relevant, the Board asked the VA examiner to address whether the condition at least as likely as not had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service.  Upon remand, a VA examination was conducted.  The VA examiner gave a negative opinion.  The VA examiner explained as follows:

There is no medical evidence to suggest the Veteran's GERD or deviated septum are a result of military service.  There is no medical    documentation of signs or symptoms of these diagnoses noted in the Veteran's STR's.

The Board also asked for an opinion on whether the deviated septum was caused or aggravated by a service-connected disability.  The VA examiner again gave a negative opinion reasoning that "[t]here is no medical evidence to suggest the Veteran's GERD was caused by any other medical condition," and "[t]here is no medical evidence to suggest the Veteran's GERD was aggravated by any other medical condition such as sinusitis and/or rhinitis."

The VA examiner did not give a medical reason justifying why contemporaneous medical documentation was needed or why "medical evidence" was needed to suggest a secondary relationship to sinusitis and/or rhinitis.  For instance, the VA examiner did not identify any specific instances in the STRs where the Veteran was asked during service whether he had symptoms of deviated septum or where, even if not specifically asked, he was reasonably expected to have reported symptoms of the condition.  Thus, it is not clear to the Board why the VA examiner was equating an absence of symptoms or "medical evidence" during service with affirmative evidence of absence.  See Fountain v. McDonald, 27 Vet. App. 258, 274 (2015) (a medical report stating that the "veteran did not report tinnitus" cannot be considered evidence of a denial of tinnitus during service or after service.).

Moreover, the VA examiner did not address the Veteran's lay statements.  For instance, he stated in a May 2016 statement that he scratched, bent, pressed, and blew his nose due to his (service-connected) allergic rhinitis, which, according to the Veteran, caused injury to his nose without knowing it.  He also wrote in his November 2014 VA Form 9 that his septum was misaligned due to the service-connected sinus conditions that were worsened during service in Iraq.  The VA examiner's failure to consider the Veteran's testimony, which is relevant evidence that he first noticed symptoms proximate in time to service, when formulating the opinion renders that opinion inadequate.  See McKinney, 28 Vet. App. at 30.

Equinus Deformity & Exostosis

The claims of service connection for bilateral equinus deformity and bilateral exostosis with contracture of the gastrocnemius muscles must be remanded for a VA examination.  

The Veteran is currently diagnosed with the conditions as shown by June 2009 and July 2009 VA Podiatry consultations.  However, it is not clear to what extent these diagnoses are separate and distinct from the already service-connected foot disabilities.  And, if separate and distinct, whether they are likely the result of service or secondary to the service-connected disabilities.  A remand is needed to address these complex medical questions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Left Knee

With regard to the left knee disabilities, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 and to address the functional limitations during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017); Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Right & Left Foot

With regard to the service-connected calcaneal spurs/DJD of the right and left foot, the Board finds that remand is needed as the issues are intertwined with the claims of service connection for the bilateral equinus deformity and bilateral exostosis conditions.  As explained, it is not clear whether those conditions are separate and distinct diagnoses apart from the service-connected calcaneal spurs/DJD or whether they are already included as within the scope of compensation for those disabilities. 

Moreover, the VA examination conducted for those disabilities will most likely contain evidence relevant to the severity of the service-connected foot disabilities.  

As such, a decision by the Board on the increased rating claims would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).


TDIU

The issue of entitlement to a TDIU is likewise intertwined with the remanded claims for increased ratings.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claim of entitlement to additional compensation benefits for a dependent child.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.   Pertinent to the remaining claims, send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the February 2016 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed deviated septum.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and the results of the prior examination. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

(b)   If not directly related to service on the basis of questions, is the deviated septum proximately due to, the result of, or caused by any other medical condition(s), such as sinusitis and/or rhinitis?  If so, please identify that medical condition(s). 

(c) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as sinusitis and/or rhinitis? If so, please identify that medical condition(s). If yes, was that increase in severity due to the natural progress of the disease?

In answering question (a), the examiner should address a May 2016 statement from the Veteran in which he wrote that he scratched, bent, pressed, and blew his nose due to (service-connected) allergic rhinitis, which, according to the Veteran, caused injury to his nose without knowing it.  The examiner should also address the Veteran's November 2014 statement that his septum was misaligned due to the service-connected sinus conditions that were worsened during service in Iraq. 

The examiner is asked to explain why his statements make it more or less likely that the deviated septum started during service or was caused or aggravated by the service-connected condition.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to address the claimed bilateral equinus deformity and bilateral exostosis with contracture of the gastrocnemius muscles.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant as it relates to bilateral equinus deformity and bilateral exostosis with contracture of the gastrocnemius muscles.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, the examiner is asked to address whether the condition is a separate and distinct condition or whether it is a component of the already service-connected bilateral pes planus with hallux limitus, mild hammer toe; calcaneal spurs and degenerative joint disease, of the right and left feet; and/or right and left Achilles tendonitis.

(c)  If the conditions are separate and distinct, is it at least as likely as not (i.e., at least equally probable) that either disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(d)  If not directly related to service on the basis of question (b), is either condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the primary medical condition(s).  

(e)  If not caused by another medical condition, has either diagnosis been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left knee disabilities.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left knee condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares based on all the evidence of record.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 2-6, undertake any further action needed as a consequence of that development.  Then, if the full benefit sought has not been granted, issue a SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


